

116 HR 3272 IH: Services for Ending Long-Term Homelessness Act
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3272IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Mr. Hastings (for himself, Ms. Lee of California, Ms. Jackson Lee, Mr. McGovern, Mr. Cohen, Ms. Norton, and Mr. Gomez) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to establish a grant program to place in permanent supportive housing, and provide supportive services, to individuals who have physical or mental health conditions or substance use disorders and are chronically homeless or at risk of becoming chronically homeless, and for other purposes. 
1.Short titleThis Act may be cited as the Services for Ending Long-Term Homelessness Act. 2.FindingsCongress makes the following findings: 
(1)Point-in-time data collected by the Department of Housing and Urban Development in 2018 found that, nationally, on any given night, there are approximately 96,913 people who are experiencing chronic homelessness. Chronically homeless people often live in shelters or on the streets for years at a time, experience repeated episodes of homelessness without achieving housing stability, or cycle between homelessness, jails, mental health facilities, and hospitals. (2)In 2003, the New Freedom Commission on Mental Health recommended the development and implementation of a comprehensive plan designed to facilitate access to 150,000 units of permanent supportive housing for consumers and families who are chronically homeless. The Commission found that affordable housing alone is insufficient for many people with severe mental illness, and that flexible, mobile, individualized support services are also necessary to support and sustain consumers in their housing. 
(3)The United States Interagency Council on Homelessness (USICH), originally authorized by title II of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11311 et seq.) and reauthorized by the Homeless Emergency Assistance and Rapid Transition to Housing (HEARTH) Act of 2009 (division B of Public Law 111–22), is responsible for coordinating the Federal response to homelessness in cooperation with the Secretaries and senior leaders of the 19 Federal member agencies. Since the USICH’s implementation of Opening Doors: Federal Strategic Plan to Prevent and End Homelessness, chronic homelessness in the United States has been reduced by 18 percent. (4)Research indicates that permanent supportive housing is a cost-effective solution to chronic homelessness that leads to improved residential stability and reduction in psychiatric symptoms. Studies have also shown that supportive housing is associated with significant reductions in costs for emergency room visits, hospitalizations, shelters, sobering centers, jails, and other public services used by people experiencing homelessness. 
(5)By implementing permanent supportive housing, communities are making progress toward ending chronic homelessness. 3.Duties of Assistant Secretary for Mental Health and Substance UseSection 501(d) of the Public Health Service Act (42 U.S.C. 290aa(d)) is amended— 
(1)in paragraph (24), by striking and at the end; (2)in paragraph (25), by striking the period and inserting ; and; and 
(3)by adding at the end the following:  (26)collaborate with Federal departments and programs that are part of the United States Interagency Council on Homelessness, particularly the Department of Housing and Urban Development, the Department of Labor, and the Department of Veterans Affairs, and with other agencies within the Department of Health and Human Services, particularly the Health Resources and Services Administration, the Administration for Children and Families, and the Centers for Medicare & Medicaid Services, to design national strategies for providing services in supportive housing that will assist in ending chronic homelessness and to implement programs that address chronic homelessness.. 
4.Grants for services for chronically homeless individuals and families in supportive housing 
(a)In generalTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.), as amended by subsection (b), is further amended by adding at the end the following:  LGrants for Services to end chronic homelessness 598.Grants for Services to end chronic homelessness (a)In general (1)GrantsThe Secretary shall make grants to entities described in paragraph (2) for projects— 
(A)to place in permanent supportive housing— (i)individuals who have physical or mental health conditions or substance use disorders and are chronically homeless or at risk of becoming chronically homeless; and 
(ii)their families; and (B)to provide the supportive services described in subsection (d) to such individuals and their families. 
(2)Eligible entitiesFor purposes of paragraph (1), an entity described in this paragraph is— (A)a State or political subdivision of a State, an Indian tribe or tribal organization, or a public or nonprofit private entity, including a community-based provider of homelessness services, health care, housing, or other services important to individuals and families who are chronically homeless; or 
(B)a consortium composed of entities described in subparagraph (A), which consortium includes a public or nonprofit private entity that serves as the lead applicant and has responsibility for fiscal management, project management, and coordinating the activities of the consortium. (b)Priorities (1)In selecting granteesIn making grants under subsection (a), the Secretary shall give priority to applicants demonstrating that the applicants— 
(A)prioritize the services described in subsection (d) and related funds to individuals or families who— (i)have been homeless for longer periods of time or have experienced more episodes of homelessness than are required to be individuals or families who are chronically homeless; 
(ii)have high rates of utilization of emergency public systems of care; or (iii)have a history of interactions with law enforcement and the criminal justice system; 
(B)have greater funding commitments from State or local government agencies responsible for overseeing mental health treatment, substance use disorder treatment, medical care, and employment (including commitments to provide Federal funds in accordance with subsection (e)(2)(B)(ii)); (C)will provide for an increase in the number of units of permanent supportive housing that would serve chronically homeless individuals and families in the community as a result of an award of a grant under subsection (a); and 
(D)have demonstrated experience providing services to address the mental health and substance use disorder problems of chronically homeless individuals and families living in permanent supportive housing settings. (2)In providing supportive servicesA condition for the receipt of a grant under subsection (a) is that the applicant agrees that, in using the grant to place individuals and their families in permanent supportive housing, and to provide supportive services described in subsection (d), the applicant will give priority to individuals and families described in subsection (a)(1) who, at the time of their placement in permanent supportive housing, are chronically homeless. 
(c)Geographic distributionThe Secretary shall ensure that consideration is given to geographic distribution (such as urban and rural areas) in the awarding of grants under subsection (a). (d)ServicesThe services referred to in subsection (a) are the following: 
(1)Services provided by the grantee or by qualified subcontractors that promote recovery and self-sufficiency and address barriers to housing stability, including the following: (A)Mental health services, including treatment and recovery support services. 
(B)Substance use disorder treatment and recovery support services, including counseling, treatment planning, recovery coaching, peer support, and relapse prevention. (C)Integrated, coordinated treatment and recovery support services for co-occurring disorders. 
(D)Health education, including referrals for medical and dental care. (E)Services designed to help individuals and families make progress toward self-sufficiency and recovery, including benefits advocacy, money management, life-skills training, self-help programs, and engagement and motivational interventions. 
(F)Services designed to help individuals obtain employment. (G)Parental skills and family support. 
(H)Case management. (I)Other supportive services that promote an end to chronic homelessness. 
(J)Coordination or partnership with other agencies, programs, or mainstream benefits to maximize the availability of services and resources to meet the needs of chronically homeless individuals and families living in supportive housing using cost-effective approaches that avoid duplication. (K)Data collection and measuring performance outcomes as specified in subsection (k). 
(2)Services, as described in paragraph (1), that are delivered to individuals and families who are chronically homeless and who are scheduled to become residents of permanent supportive housing within 90 days pending the location or development of an appropriate unit of housing. (3)For individuals and families who are otherwise eligible, and who have voluntarily chosen to seek other housing opportunities after a period of tenancy in supportive housing, services, as described in paragraph (1), that are delivered, for a period of 90 days after exiting permanent supportive housing or until the individuals have transitioned to comprehensive services adequate to meet their current needs, provided that the purpose of the services is to support the individuals in their choice to transition into housing that is responsive to their individual needs and preferences. 
(e)Matching funds 
(1)In generalA condition for the receipt of a grant under subsection (a) is that, with respect to the cost of the project to be carried out by an applicant pursuant to such subsection, the applicant agrees as follows: (A)In the case of the initial grant pursuant to subsection (j)(1)(A), the applicant will, in accordance with paragraphs (2) and (3), make available contributions toward such costs in an amount that is not less than $1 for each $4 of Federal funds provided in the grant. 
(B)In the case of a renewal grant pursuant to subsection (j)(1)(B), the applicant will, in accordance with paragraphs (2) and (3), make available contributions toward such costs in an amount that is not less than $1 for each $2 of Federal funds provided in the grant. (2)Source of contributionFor purposes of paragraph (1), contributions made by an applicant are in accordance with this paragraph if made as follows: 
(A)The contribution is made from funds of the applicant or from donations from public or private entities. (B)Of the contribution— 
(i)not less than 80 percent is from non-Federal funds; and (ii)not more than 20 percent is from Federal funds provided under programs that— 
(I)are not expressly directed at services for homeless individuals, but whose purposes are broad enough to include the provision of a service or services described in subsection (d) as authorized expenditures under such program; and (II)do not prohibit Federal funds under the program from being used to provide a contribution that is required as a condition for obtaining Federal funds. 
(3)Determination of amount contributedContributions required in paragraph (1) may be in cash or in-kind equipment or services. Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of non-Federal contributions required in paragraph (2)(B)(i). (f)Administrative expensesA condition for the receipt of a grant under subsection (a) is that the applicant involved agrees that not more than 10 percent of the grant will be expended for administrative expenses with respect to the grant. Expenses for data collection and measuring performance outcomes as specified in subsection (k) shall not be considered as administrative expenses subject to the limitation in this subsection. 
(g)Certain uses of fundsNotwithstanding other provisions of this section, a grantee under subsection (a) may expend not more than 20 percent of the grant to provide supportive services as described in subsection (a)(1)(B). (h)Application for grantA grant may be made under subsection (a) only if an application for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out this section. 
(i)Certain requirementsA condition for the receipt of a grant under subsection (a) is that the applicant involved demonstrate the following: (1)The applicant and all direct providers of services have the experience, infrastructure, and expertise needed to ensure the quality and effectiveness of services, which may be demonstrated by any of the following: 
(A)Compliance with all local, city, county, or State requirements for licensing, accreditation, or certification (if any) which are applicable to the proposed project. (B)A minimum of 2 years experience providing comparable services that do not require licensing, accreditation, or certification. 
(C)Certification as a Medicaid service provider, including health care for the homeless programs and community health centers. (D)An executed agreement with a relevant State or local government agency that will provide oversight over the mental health, substance use disorder, or other services that will be delivered by the project. 
(2)There is a mechanism for determining whether residents of permanent supportive housing are, at the time of being placed in such housing, chronically homeless or at risk of becoming chronically homeless. Such a mechanism may rely on local data systems or records of shelter admission. If there are no sources of data regarding the duration or number of homeless episodes, or if such data are unreliable for the purposes of this subsection, an applicant must demonstrate that the project will implement appropriate procedures, taking into consideration the capacity of local homeless service providers to document episodes of homelessness and the challenges of engaging individuals and families who have been chronically homeless, to verify that an individual or family is chronically homeless or at risk of becoming chronically homeless. (3)The applicant participates in a local, regional, or Statewide homeless management information system. 
(j)Duration of initial and renewal grants; additional provisions regarding renewal grants 
(1)In generalSubject to paragraphs (2) and (3), the period during which payments are made to a grantee under subsection (a) shall be in accordance with the following: (A)In the case of the initial grant, the period of payments shall be 5 years. 
(B)In the case of a subsequent grant (referred to in this subsection as a renewal grant), the period of payments shall not be more than 5 years. (2)Annual approval; availability of appropriations; number of grantsThe provision of payments under an initial or renewal grant is subject to annual approval by the Secretary of the payments and to the availability of appropriations for the fiscal year involved to make the payments. This subsection may not be construed as establishing a limitation on the number of grants under subsection (a) that may be made to an entity. 
(3)Additional provisions regarding renewal grants 
(A)Compliance with minimum standardsA renewal grant may be made by the Secretary only if the Secretary determines that the applicant involved has, in the project carried out with the grant, maintained compliance with minimum standards for quality and successful outcomes for housing retention, as determined by the Secretary. (B)AmountThe maximum amount of a renewal grant under this subsection for an applicant shall not exceed an amount equal to 75 percent of the amount of Federal funds provided to the applicant in the final year of the initial grant period. 
(k)Strategic performance outcomes and reports 
(1)In generalThe Secretary shall, as a condition of the receipt of grants under subsection (a), require grantees to provide data regarding the performance outcomes of the projects carried out under the grants. Consistent with the requirements and procedures established by the Secretary, each grantee shall measure and report specific performance outcomes related to the long-term goals of increasing stability within the community for individuals and families who have been chronically homeless, and decreasing the recurrence of periods of homelessness. (2)Performance outcomesThe performance outcomes described under paragraph (1) shall include, with respect to individuals and families who have been chronically homeless— 
(A)improvements in housing stability; (B)improvements in employment and education; 
(C)reductions in problems related to substance use disorders; (D)reductions in problems related to mental health disorders; and 
(E)other areas as the Secretary determines appropriate. (3)Coordination and consistency with other homeless assistance programs (A)ProceduresIn establishing strategic performance outcomes and reporting requirements under paragraph (1), the Secretary shall develop and implement procedures that minimize the costs and burdens to grantees and program participants, and that are practical, streamlined, and designed for consistency with the requirements of the homeless assistance programs administered by the Secretary of Housing and Urban Development. 
(B)Applicant coordinationApplicants under this section shall coordinate with community stakeholders, including participants in the local homeless management information system, concerning the development of systems to measure performance outcomes and with the Secretary for assistance with data collection and measurements activities. (4)ReportA grantee shall submit an annual report to the Secretary that— 
(A)identifies the grantee’s progress toward achieving its strategic performance outcomes; and (B)describes other activities conducted by the grantee to increase the participation, housing stability, and other improvements in outcomes for individuals and families who have been chronically homeless. 
(l)Training and technical assistanceThe Secretary, directly or through awards of grants or contracts to public or nonprofit private entities, shall provide training and technical assistance regarding the planning, development, and provision of services in projects under subsection (a). (m)Biennial reports to CongressNot later than 2 years after the date of the enactment of the Services for Ending Long-Term Homelessness Act, and biennially thereafter, the Secretary shall submit to the appropriate committees of Congress a report on projects under subsection (a) that— 
(1)includes a summary of information received by the Secretary under subsection (k); (2)describes how the services provided under each such project are coordinated with State and local social service programs and homelessness assistance programs, and services provided by the Department of Veterans Affairs and other relevant Federal agencies; and 
(3)includes an evaluation of the manner in which funds are used under such projects, and the effectiveness of such projects in ending long-term homelessness and improving outcomes for individuals with mental illness or substance use disorder problems. (n)DefinitionsFor purposes of this section: 
(1)Chronically homeless 
(A)In generalThe term chronically homeless, used with respect to an individual or family, means an individual or family who— (i)is homeless; 
(ii)has been homeless continuously for at least 1 year or has been homeless on at least 4 separate occasions, totaling 12 months in one year in the last 3 years; and (iii)has an adult head of household (or a minor head of household if no adult is present in the household) with a diagnosable substance use disorder, a serious mental illness, a developmental disability (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)), post traumatic stress disorder, a cognitive impairment resulting from a brain injury, or a chronic physical illness or disability or the co-occurrence of 2 or more chronic physical illnesses or disabilities. 
(B)Rule of constructionAn individual shall be considered to be chronically homeless if such individual— (i)resides in an institutional care facility, including a jail, substance use disorder or mental health treatment facility, hospital, or other similar facility; 
(ii)has resided in a facility described in clause (i) for fewer than 90 days; and (iii)met all of the requirements described in subparagraph (A) prior to entering that facility. 
(2)HomelessThe term homeless means living or residing in a place not meant for human habitation, in a safe haven, or in an emergency homeless shelter. (3)Permanent supportive housing (A)In generalThe term permanent supportive housing means permanent, affordable housing with flexible support services that are available and designed to help the tenants stay housed and build the necessary skills to live as independently as possible. Such term does not include housing that is time-limited. Supportive housing offers residents assistance in reaching their full potential, which may include opportunities to secure other housing that meets their needs and preferences, based on individual choice instead of the requirements of time-limited transitional programs. Under this section, permanent affordable housing includes permanent housing funded or assisted through title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.) and section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f). 
(B)AffordableFor purposes of subparagraph (A), the term affordable means within the financial means of individuals who are extremely low income, as defined by the Secretary of Housing and Urban Development. (4)Substance Use Disorder ServicesThe term substance use disorder, used with respect to services, has the meaning given the term substance abuse services in section 330(h)(5). 
(o)Funding 
(1)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2020 through 2025. (2)Allocation for training and technical assistanceOf the amount appropriated under paragraph (1) for a fiscal year, the Secretary may reserve not more than 3 percent for carrying out subsection (l).. 
(b)Technical amendments to Public Health Service ActTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended by— (1)redesignating the second part G (42 U.S.C. 290kk et seq.), as added by section 144 of the Community Renewal Tax Relief Act of 2000, as part J; 
(2)redesignating sections 581, 582, 583, and 584 (42 U.S.C. 290kk, 290kk–1, 290kk–2, 290kk–3), as added by such section 144, as sections 596, 596A, 596B, and 596C, respectively; and (3)redesignating the second section 550 (42 U.S.C. 290ee–10), as added by section 8214 of the SUPPORT for Patients and Communities Act, as section 553 and moving such section 553, as so redesignated, so it follows section 552. 
